Citation Nr: 0317705	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  99-17 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than November 10, 
1998, for a grant of a 10 percent disability rating for 
sinusitis/allergic rhinitis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to October 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO), which awarded the veteran a 
compensable, 10 percent, disability evaluation for his 
service-connected sinusitis/allergic rhinitis, effective from 
November 10, 1998.  The veteran has expressed disagreement 
with the effective date assigned.  

In March 2001, the veteran appeared at the RO and proffered 
testimony in support of his claim before the undersigned 
Veterans Law Judge (formerly referred to as a Member of the 
Board).  The transcript of the veteran's testimony has been 
associated with his claims file.  

This case was previously before the Board and in June 2001 it 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.  


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  Increased impairment of the veteran's service-connected 
sinusitis/allergic rhinitis sufficient to sustain a 
10 percent evaluation was not factually ascertainable within 
the one-year period prior to November 10, 1998, the date of 
receipt of the veteran's reopened claim.  






CONCLUSION OF LAW

An effective date earlier than November 10, 1998, for a 
10 percent evaluation for sinusitis/allergic rhinitis is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110(b)(2) 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, or does not require to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. §§ 3.102, 3.159(c)-
(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appealed rating decision 
and a statement of the case in July 1999 as well as a 
supplemental statement of the case in February 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations and of the evidence needed to support 
the veteran's claim for the benefit sought and reasons for 
the determination made regarding his claim.  Additionally, 
the veteran was provided a letter from the RO in May 2003 
which, along with the Board's remand in June 2001, informed 
him of the provisions of the VCAA, the evidence needed to 
substantiate his claim and of the evidence the VA would 
attempt to obtain as well as evidence and information 
required from him.  The record discloses that the VA has met 
its duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably, copies of 
the veteran's service medical records, VA and private 
outpatient treatment records, and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file as well as the 
aforementioned transcript of his personal hearing in March 
2001.  There is no identified evidence that have not been 
accounted for.  Therefore, under the circumstances, VA has 
satisfied both its duty to notify and assist the veteran in 
this case.  An adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Applicable regulatory provisions stipulate that an effective 
date for increase in disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if a claim is received 
within one year from such date; otherwise date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2); see also 38 U.S.C.A. 
§ 5110(b)(2).

In asserting entitlement to an earlier effective date for an 
award of an increased evaluation of 10 percent for service-
connected sinusitis/allergic rhinitis the veteran contends 
that the proper effective date for such a grant should be 
October 1987, when he separated from service inasmuch as he 
has suffered from sinusitis since that time.  The Board would 
emphasize that while it has considered the veteran's 
contention, the earliest effective date of an increased 
evaluation for his service-connected sinusitis disorder can 
be no earlier than the date of receipt of the veteran's 
application for increased evaluation unless evidence dated 
within one year prior to the date of receipt shows that a 
higher rating is warranted.  In such instances, the date of 
such evidence, and not the date of receipt is the appropriate 
date.  Here we observe that a June 1988 rating determination 
by the RO establish service connection for sinusitis/seasonal 
rhinitis and assigned a noncompensable evaluation, effective 
from October 1987.  The veteran did not appeal that 
determination and it became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104 (2002).  While the veteran testified 
in March 2001 that he believes he appealed the RO's June 1988 
rating determination by filing a timely notice of 
disagreement, see 38 C.F.R. §§ 20.200 and 20.201 (2002), a 
careful review of his claim file does not substantiate his 
belief.  

In this case, the veteran's claim for an increased evaluation 
for his service-connected sinusitis/allergic rhinitis was 
received on November 10, 1998.  This date served as the basis 
for the RO's assignment of the effective date from which the 
veteran is currently appealing.  

The veteran's respiratory disorder is rated by the RO under 
38 C.F.R. Part 4, Diagnostic Code 6510-6522.  The Board 
observes that 38 C.F.R. Part 4, § 4.27 provides that 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Under diagnostic 
code 6522, for allergic or vasomotor rhinitis, a 10 percent 
rating is warranted when there are no polyps but there is 
greater than 50 percent obstruction of the nasal passages on 
both sides or complete obstruction on one side.  A 30 percent 
disability evaluation is for application where the evidence 
demonstrates polyps. 

The Board further observes that under diagnostic code 6510, 
for sinusitis, a 10 percent rating is warranted for one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent disability evaluation 
requires three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. 

There is little pertinent clinical evidence on file within 
one year prior to receipt of the veteran's claim in November 
1998.  A VA ear disease examination in September 1998 noted 
that the veteran complained of allergic rhinitis with nasal 
congestion and that he reported three to four episodes of 
bacterial sinusitis per year.  The veteran's examiner however 
noted that these episodes were not documented in his post 
service record.  Physical examination of the nose revealed 
moderate nasal mucosal edema, otherwise the nose was normal.  
A VA outpatient treatment record dated in October 1998 
records a telephone conversation with the veteran in which he 
reported sinus congestion and yellow mucus from his nose.  
Amoxicillin was prescribed.  The veteran did not present for 
clinical evaluation in connection with this episode.  

In essence, the clinical records compiled within one year 
prior to receipt of the veteran's claim in September 1998 
relating to his service-connected respiratory disability do 
not support more than the noncompensable rating then in 
effect.  As the evidence of record does not contain clinical 
findings within one year prior to the date of claim (i.e., 
findings dated no earlier than November 10, 1997) from which 
it is factually ascertainable that an increase in disability 
had occurred, the appropriate date of the increased 
disability evaluation of 10 percent is the date of receipt of 
the veteran's claim, November 10, 1998.  See Scott v. Brown, 
7 Vet. App. 184 (1994).

In reaching this decision, the Board has considered granting 
the benefit of the doubt to the veteran but does not find 
that the evidence is approximately balanced such as to 
warrant its application.






ORDER

An effective date prior to November 10, 1998, for a grant of 
10 percent disability evaluation for sinusitis/allergic 
rhinitis is denied.  



                       
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

